DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. section 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/135,188, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Figures 2-4, the Summary of the Invention, and paragraphs 24-38 are new matter.  They did not appear in the original disclosure of the parent application.  As such, the claimed subject matter will not be examined as entitled to priority from the parent application.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present case do not feature any patentably distinct limitations.  Claims 1 and 11 are covered by claim 1 of the ‘629 patent because though the patent does not explicitly recite the last limitation, the expiration of the privileges is implied by the limited duration set for the privileges defined in the patent.  Claims 2 and 12 correspond to claim 2 of the patent.  Claims 3 and 13 correspond to claim 4.  Claims 4 and 14 are covered by claim 1 of the patent.  Claims 5 and 15 are covered by claim 10 of the patent.  Claims 6 and 16 are covered by claim 1 of the patent.  Claims 7 and 17 are covered by claim 1 because the periodic job in the patent implies a schedule and the detection of the prohibited activity in the patent anticipates the generation of a particular event.  Claims 8 and 18 are covered by claim 11.  Claims 9 and 19 are covered by claim 5 of the patent.  Claims 10 and 20 are covered by claim 9 of the patent.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/446,751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the claims in the copending ‘751 application.  Claims 1 and 11 are covered by claims 1 and 11 of the ‘751 application because though the patent does not explicitly recite the last limitation, the expiration of the privileges is implied by the limited duration set for the privileges defined in the other application.  Claims 2-3 and 12-13 correspond to each other in both applications.  Claims 4 and 14 correspond to each other with the claim in the current application being broader than those of the other application.  Claims 5 and 15 correspond to claims 9 and 19 of the other application.  Claims 6 and 16 correspond to claims 5 and 15 of the other application.  Claims 7 and 17 correspond to 6 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request to escalate privileges, granting temporary privileges, and then restoring privileges.  These limitations cover the abstract concept of managing personal behavior because they broadly covering managing rules by which a user account is allowed access to resources. The claims cover the concept of assigning temporary authority to a user.  The idea of temporarily delegating authority is clearly a well-known concept throughout human history.  Acting managers for the purposes of vacation, substitute teachers, and battlefield promotions are just some of the known concepts that illustrate the judicial exception.  This judicial exception is not integrated into a practical application because the claims generally link the idea of managing temporary privileges to the management of computer resources but they are not tied to the concept in any specific way.  The claims apply to generic user accounts and generic resources.  The claim is clearly a drafting effort designed to monopolize the exception (see MPEP section 2106.05(e)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 
	Claims 2, 3, 12, and 13, are rejected for the same reasoning.  Claims 2 and 12 recite that a timer is used but the applicant has not disclosed anything specific about the timer.  The idea of temporarily escalating privileges already implies a timer in order to provide meaning to the extent of temporary.  Claims 2 and 12 do not change the analysis.  Claims 3 and 13 cover requesting an extension of temporary privileges.  The same analysis applies because these claims do not add any technical details.  They merely further define the rules that govern the user behavior.
	Claims 4-10 and 14-20 are rejected for covering adding an insignificant extra-solution activity to the judicial exception.  These claims cover monitoring for an indication that the user has attempted a prohibited activity while accessing the resource.  These claims do not affect operations do not change the state of the computer system or affect the operation of the abstract idea.  Instead, they cover the mere collection of data during the temporary escalation of privileges.  Therefore they are treated with the guidance given in section 2106.05(g) of the MPEP.  The applicant is not providing any claims which show how the monitoring would produce a result that affects the operation of the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2009/0288139 by Huber et al.
(paragraph 124, step 1510); granting the temporarily escalated privileges for the user account to permit the user account to access the resource for the specified duration (paragraph 125, steps 1640 and 1650); and 10upon expiration of the specified duration, restoring privileges for the user account to the previous privileges assigned to the user account (paragraph 125, steps 1660 and 1692).
As to claim 2, see paragraph 125, step 1650.
As to claim 3, Huber teaches the method of claim 2, wherein the operations further comprise, prior to expiration of the specified duration: receiving an extension request to extend the specified duration to an extended duration (paragraph 125, step 1690); 20determining whether the extension request is allowable (paragraph 125, step 1630); and when the extension request is allowable, resetting the timer for the extended duration (paragraph 125, step 1650).
As to claims 11-13, they are rejected for the same reasoning as claims 1-3.

Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being ancicipated by U.S. Patent Application Publication Number 2013/0174223 by Dykeman et al.
As to claim 1, Dykeman teaches a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving a request to temporarily escalate privileges for a user account to permit 5the user account to access a resource in a distributed computing environment for a specified duration, the escalated privileges higher than previous privileges assigned to the user account (paragraph 133 and Figure 7); granting the (paragraph 133); and 10upon expiration of the specified duration, restoring privileges for the user account to the previous privileges assigned to the user account (paragraph 133).
As to claim 2, see paragraph 133.
As to claim 4, see paragraph 184.
As to claims 11, 12, and 14, they are rejected for the same reasoning as claims 1, 2, and 4.

Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being ancicipated by U.S. Patent Application Publication Number 2014/0282894 by Manton.
As to claim 1, Manton teaches a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving a request to temporarily escalate privileges for a user account to permit 5the user account to access a resource in a distributed computing environment for a specified duration, the escalated privileges higher than previous privileges assigned to the user account (paragraph 33, step 205); granting the temporarily escalated privileges for the user account to permit the user account to access the resource for the specified duration (paragraph 33, steps 210 and 220 and paragraph 29 mentions time limitations); and 10upon expiration of the specified duration, restoring privileges for the user account to the previous privileges assigned to the user account (paragraph 34, step 235).
As to claim 2, see paragraph 29.
As to claim 4, see paragraphs 30 and 35, the compliance rules are monitored.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2020/0092294 by Sharma et al.

As to claims 1 and 11, claims 1 and 3 of Sharma anticipate claims 1 and 11.
As to claims 2 and 12, claim 2 of Sharma anticipates claims 2 and 12.
As to claims 3 and 13, claim 4 of Sharma anticipates claims 3 and 13.
As to claims 4 and 14, claim 1 of Sharma anticipates claims 4 and 14.
As to claims 5 and 15, claim 9 of Sharma anticipates claims 5 and 15.
As to claims 6 and 16, claim 5 of Sharma anticipates claims 6 and 16.
As to claims 7 and 17, claim 6 of Sharma anticipates claims 7 and 17.
As to claims 8 and 18, claim 11 of Sharma anticipates claims 8 and 18.
As to claims 9, 10, 19 and 20, claims 7 and 8 of Sharma anticipate these claims.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0282894 by Manton in view of U.S. Patent Number 7,673,139 to Satish et al.
As to claim 5, Manton teaches the subject matter of claim 1; however Manton does not explicitly suggest that creating an administrator account is a prohibited activity.

It would have been obvious to one of ordinary skill in the information security art at the time of the applicant’s filing to combine the teachings of Manton regarding applying compliance rules to an account with the teachings of Satish regarding limiting who can create new admin accounts because the teachings of Satish show one possible specific rule that could be applied to the broader compliance rules mentioned in Manton.
As to claim 15, it is rejected for the same reasoning as claim 5.
Claims 6, 7, 9, 10, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0282894 by Manton in view of U.S. Patent Number 9,836,496 to Liu et al.
As to claim 6, Manton teaches the subject matter of claim 4; however Manton does not explicitly teach monitoring event logs and the indication that the user account has touched an object or generated an event.
Liu teaches a method of monitoring rules comprising monitoring specified objects and analyzing event logs (col. 12, lines 1-5); and an indication that a user account attempted the prohibited activity is pre-defined and indicates that the user account touched one of the specified objects or 5generated a particular event (col. 4, lines 29-41 and col. 3, lines 16-38).
It would have been obvious to one of ordinary skill in the information security art at the time of the applicant’s filing to combine the teachings of Manton regarding applying compliance rules to an account with the teachings of Liu regarding periodically checking object access because Liu provides one specific way for implementing the rules specified by Manton.
As to claim 7, see col. 12, lines 1-5 and col. 3, lines 16-38.

As to claims 16, 17, 19, and 20, they are rejected for the same reasoning as claims 6, 7, 9, and 10.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0282894 by Manton in view of U.S. Patent Number 9,836,496 to Liu et al. in view of U.S. Patent Application Publication Number 2014/0094150 by Huang.
As to claims 8 and 18, the Manton-Liu combination makes obvious the subject matter of claims 6 and 16; however the Manton-Liu combination does not explicitly teach monitoring for the deletion of an administrator account.
Huang shows it would be obvious to monitor for the deletion of an admin account (see paragraph 61).
It would have been obvious to one of ordinary skill in the information security art at the time of the applicant’s filing to combine the teachings of Manton regarding applying compliance rules to an account with the teachings of Huang regarding limiting who can delete admin accounts because the teachings of Huang show one possible specific rule that could be applied to the broader compliance rules mentioned in Manton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442